Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 12-27 are pending.  Claims 1-11 are cancelled.  Claims XXX are withdrawn by applicant.  Claims 12-27 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 6 April 2020 and 1 August 2019 consisting of 13 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/IL2017/050899 (filed 08/14/2017) which claims benefit of 62/374,852 (filed 08/14/2016).  The instant application has been granted the benefit date, 14 August 2016, from the application 62/374,852.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Jarmalavičiūtū & Zhuang
Claims 12, 18-20, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jarmalavičiūtū et al.  (Exosomes from dental pulp stem cells rescue human dopaminergic neurons from 6-hydroxy-dopamine- induced apoptosis. Cytotherapy, 2015; 17:932-939) in view of Zhuang et al. (Treatment of brain inflammatory diseases by delivering exosome encapsulated antiinflammatory drugs from the nasal region to the brain. Molecular Therapy. (2011); 19(10): 1769-1779). 
Claim 12 is directed to a method of treating a neurodevelopmental disorder in a subject comprising administering to the subject a therapeutically effective amount of particles derived from mesenchymal stem cells (MSCs), thereby treating the neurodevelopmental disorder in the subject.
Claim 18 is directed to the method of claim 12, wherein said administering comprises intranasally administering.
Claims 19-20 recite that the method of claim 12 administers exosomes.
Claim 22 recites that the exosomes are derived from dental pulp.
	Jarmalavičiūtū et al. teach exosomes derived from dental pulp of human exfoliated deciduous teeth are considered as new potential therapeutic tool in the 
	However, Jarmalavičiūtū et al. does not treat Parkinson’s disease by intranasal administration of dental pulp derived exosomes.
Zhuang et al. (abstract; page 1769, last paragraph - page 1774, first paragraph;
figures 1, 5 and 6) discloses that intranasally administrated exosomes derived from different cell types are rapidly transported into mice brain, wherein said exosomes exert
pharmacological effects. Since advantages of intranasal route over intravenous route are obvious (e.g. simplicity and safety), the skilled person would utilize the dental pulp MSC-derived exosomes (taught by Jarmalavičiūtū) for intranasal administration of the exosomes (as disclosed in Zhuang) with reasonable expectation of success.
	As suggested by the citations above, exosomes from dental pulp MSC were taught by Jarmalavičiūtū and are therefore obvious over the limitations of claim 22.  Additionally, the examiner asserts a person of ordinary skill in the art of exosome therapy would understand that in vitro and animal studies, like those of the prior art, are performed when the intended target patient population is humans.  Therefore, using exosomes from dental pulp human MSC as either autologous or allogeneic to a particular human subject would be prima facie obvious.  Accordingly, the limitations of claims 25-27 are prima facie obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat Parkinson’s disease by administering to a subject, exosomes from Mesenchymal stem cells (MSC) by intranasal administration.

	Therefore the method as taught by Jarmalavičiūtū et al. in view of Zhuang et al. would have been prima facie obvious over the method of the instant application.

Jarmalavičiūtū, Zhuang and Lai
Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jarmalavičiūtū et al.  (Exosomes from dental pulp stem cells rescue human dopaminergic neurons from 6-hydroxy-dopamine- induced apoptosis. Cytotherapy, 2015; 17:932-939) in view of Zhuang et al. (Treatment of brain inflammatory diseases by delivering exosome encapsulated antiinflammatory drugs from the nasal region to the brain. Molecular Therapy. (2011); 19(10): 1769-1779) as applied to claim 12, and further in view of Ruenn Chai Lai et al. (“Chapter 3 Mesenchymal Stem Cell Exosomes” The future MSC-Based Therapy?” L.G. Chase and M.C. Vemuri (eds.), Mesenchymal Stem Cell Therapy, Stem Cell Biology and Regenerative Medicine, DOI 10.1007/978-1-62703-200-1_3, © Springer Science+Business Media New York 2013).
Claims 21, 23-24 are is directed to the method of claim 12, wherein said mesenchymal stem cells are derived from bone marrow and adipose tissue, respectively.
As described above, Jarmalavičiūtū in view of Zhuang suggest a method of treating Parkinson’s disease using exosomes derived from dental pulp mesenchymal stem cells.  Neither reference suggest using exosomes from bone marrow or adipose tissue.  
However, Ruenn Chai Lai et al. teach exosomes derived from bone marrow and adipose tissue are alternatives for dental pulp MSC (section 3.1, page 40-43).  Additionally, Ruenn Chai Lai et al.  suggest that both microvesicles and exosomes from MSC carry secreted therapeutic components from MSCs (page 43). 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute exosomes from adipose MSCs or bone marrow MSCs for the exosomes from dental pulp MSCs because Ruenn Chai Lai et al. teach the equivalency of MSC exosomes.  In addition, it would be obvious to substitute microvesicles from MSCs for the exosomes from MSCs for the same reason.
Therefore the method as taught by Jarmalavičiūtū, Zhuang and Lai would have prima facie obvious over the method of the instant application.

Xin & Zhuang
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (Systemic administration of exosomes released from mesenchymal stroma! cells promote functional recovery and neurovascular plasticity after stroke in rats. Journal of Cerebral Blood Flow & Metabolism. (2013); 33(11):1711-1715) in view of Zhuang et al. (Treatment of brain inflammatory diseases by delivering exosome encapsulated antiinflammatory drugs from the nasal region to the brain. Molecular Therapy. (2011); 19(10): 1769-1779). 
Claim 14 is directed to a method of treating stroke in a subject in need thereof comprising intranasally administering to the subject a therapeutically effective amount of particles derived from mesenchymal stem cells, thereby treating stroke in the subject.
	Xin et al. (whole document, especially abstract, page 1712, right column, second paragraph - page 174, left column, forth paragraph; figures 2-4) teaches that MSC-derived exosomes improve recovery after stroke in rats. The MSCs used in Xin are bone marrow rat MSCs (see page 1711, right column, second paragraph).
	However, Xin et al. does not treat stroke by intranasal administration of exosomes.
Zhuang et al. (abstract; page 1769, last paragraph - page 1774, first paragraph;
figures 1, 5 and 6) discloses that intranasally administrated exosomes derived from different cell types are rapidly transported into mice brain, wherein said exosomes exert

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat stroke by administering to a subject, exosomes from Mesenchymal stem cells (MSC) by intranasal administration.
In addition to the rationale of simplicity and safety of intranasal administration, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (MSC-derived exosomes for treating stroke; intranasal administration of exosomes) are taught by Xin or Zhuang and further they are taught in various combinations and are shown to be used in exosome treatment of neurological  disease.  It would be therefore predictably obvious to use a combination of these  elements in a exosome treatment of neurological  disease such as stroke.  
	Therefore the method as taught by Xin et al. in view of Zhuang et al. would have been prima facie obvious over the method of the instant application.

Shiels
s 12, 15, 19-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiels et al.  (US2013/0143314). 
Claim 12 is directed to a method of treating a neurodevelopmental disorder in a subject comprising administering to the subject a therapeutically effective amount of particles derived from mesenchymal stem cells (MSCs), thereby treating the neurodevelopmental disorder in the subject.
Claim 15 is directed to the method of claim 12, wherein the neurodevelopmental disorder is schizophrenia.
Shiels et al. teach “methods and compositions of the present invention are used to treat or ameliorate……Schizophrenia” (parag. 0128).  Shiels et al. teach “improved compositions and methods based on microvesicles…for inducing tissue repair, remodeling, reconstruction, differentiation or transdifferentiation, and/or for treating associated diseases, disorders and conditions” (parag. 0070).  Shiels et al. teach that the microvesicles can be obtained from mesenchymal stem cells (parags. 0075-0076).  Shiels et al. teach the particles of their invention can be exosomes (parag. 0096).  Shiels et al. teach that the microvesicles are derived from bone marrow (claims 1-2, page 127).
Additionally, the examiner asserts a person of ordinary skill in the art of exosome therapy would understand that in vitro and animal studies, like those of the prior art, are performed when the intended target patient population is humans.  Therefore, using exosomes from bone marrow human MSC as either autologous or allogeneic to a particular human subject would be prima facie obvious.  Accordingly, the limitations of claims 25-27 are prima facie obvious.

Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (MSC-derived exosomes/microparticles for treating Schizophrenia) are taught by Shiels and further they are taught in various combinations and are shown to be used in exosome treatment of neurological  diseases, including schizophrenia.  It would be therefore predictably obvious to use a combination of these elements in a exosome treatment of schizophrenia.  
	Therefore the method as taught by Shiels et al. would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner could find no prior art suitable for a method of treating attention deficit disorder with MSC-derived exosomes.  The examiner could find no prior art suitable for a method of treating obsessive compulsive disorder with MSC-derived exosomes.


Conclusion
Claim 13 is allowed.  Claims 16-17 are objected to.  Claims 12, 14-15, and 18-27 are rejected.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633